           Case 2:20-cv-01665-APG-NJK Document 8 Filed 02/02/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3 NATHAN D. CAMPBELL SR.,                                Case No.: 2:20-cv-01665-APG-NJK

 4          Plaintiff                                        Order Accepting Report and
                                                                 Recommendation
 5 v.
                                                                      [ECF No. 6]
 6 STATE OF NEVADA,

 7          Defendant

 8         On January 5, 2021, Magistrate Judge Koppe recommended that I close this case because

 9 plaintiff Nathan Campbell has not paid the filing fee or completed an application to proceed in

10 forma pauperis by the given deadline. ECF No. 6. Campbell did not file an objection. Thus, I am

11 not obligated to conduct a de novo review of the report and recommendation. 28 U.S.C. § 636(b)(1)

12 (requiring district courts to “make a de novo determination of those portions of the report or

13 specified proposed findings to which objection is made”); United States v. Reyna-Tapia, 328 F.3d

14 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review the magistrate judge’s

15 findings and recommendations de novo if objection is made, but not otherwise” (emphasis in

16 original)).

17         I THEREFORE ORDER that Magistrate Judge Koppe’s report and recommendation

18 (ECF No. 6) is accepted. The clerk of court is instructed to close this case.

19         DATED this 2nd day of February, 2021.

20

21
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
22

23
